Citation Nr: 1531509	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-36 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability, claimed as a back injury.

4.  Entitlement to service connection for an eye disability, to include glaucoma and macular degeneration, claimed as pressure on the eyes.

5.  Entitlement to service connection for atrial fibrillation.

6.  Entitlement to non-service-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the service connection claims on appeal.  It is also on appeal from a September 2007 letter decision that denied entitlement to non-service-connected pension.  

The RO in Phoenix, Arizona, has jurisdiction of the Veteran's claims. 

In an August 2014 VA Form 9, the Veteran inferred a claim for service connection for posttraumatic stress disability (PTSD).  Thus, the issue of entitlement to service connection for PTSD has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hearing loss, tinnitus, a back disability and an eye disability, to include glaucoma and macular degeneration, claimed as pressure on the eyes, as well as the issue of entitlement to non-service-connected pension, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current atrial fibrillation is related to active duty.


CONCLUSION OF LAW

Atrial fibrillation was not incurred in or aggravated by active duty, and may not be presumed to have been incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a June 2007 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, and the Veteran's own statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has not been provided a VA examination for his atrial fibrillation claim.  The Board concludes that a medical opinion is not needed for this claim.

As discussed below, the record contains no competent evidence of any in-service event, injury or disease with respect to the Veteran's claimed atrial fibrillation.  Thus, the second McLendon element is not satisfied with respect to this claim.  There is no medical evidence indicating that the Veteran's claimed disability may be etiologically associated with active duty.  Thus, the third McLendon element is not satisfied with respect to this claim.

The Board recognizes that the Court in McLendon held that the third element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits. 

However, even considering the low threshold established here, none of the credible evidence of record in this case contains any indication that the Veteran's claimed disability might be associated with any in-service event, injury, or disease.  Therefore, a remand in order to obtain a supplemental opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including cardiovascular-renal disease, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against service connection for atrial fibrillation.  

The Veteran has not asserted that he had any in-service injury, event or disease with respect to this disability.  The Veteran's service treatment records are negative for any pertinent complaints, symptoms, eye injuries or disease, findings or diagnoses.  The report of the Veteran's June 1946 separation examination provides that his cardiovascular system was normal.  

The post-service medical records are negative for atrial fibrillation within one year of the Veteran's separation from active duty.  Therefore, presumptive service connection for atrial fibrillation is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The post-service medical records are negative for complaints, symptoms, findings or diagnoses of the claimed disability for decades after the Veteran's separation from service.  The Veteran's February 2007 claim relates that his atrial fibrillation did not begin until 2005.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment records dated decades after the Veteran's separation from active duty reflect treatment for atrial fibrillation.  None of these treatment records link the claimed disability to the Veteran's active duty.  

The Veteran is competent to testify as to his observable symptoms after active duty, as he has done in the present case.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's current atrial fibrillation is related to his active duty) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for atrial fibrillation.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for atrial fibrillation is denied. 


REMAND

VA treatment records reflect that the Veteran has bilateral hearing loss and tinnitus.  The Veteran contends that his hearing loss and tinnitus are due to active duty noise exposure as a gunner's mate, and being near an explosion.  The Veteran has testified that his hearing loss began in 1956.  The Veteran is competent to so testify, and the Board finds him credible.  While this was not during active duty, it reflects that the Veteran's bilateral hearing loss has existed for several decades.  

Moreover, the Board finds it significant that the report of the Veteran's June 1946 separation medical examination provides the results (15/15 bilaterally) of whispered and spoken voice tests.  VA Training Letter 10-02, issued in March 2010 regarding the adjudication of claims for hearing loss, provides that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 211D (10-02) (March 18, 2010).  In that letter, the Director of the VA C&P Service stated that "whispered voice tests... cannot be considered as reliable evidence that hearing loss did or did not occur."  Id.

Since the foregoing evidence raises the possibility that the Veteran has bilateral hearing loss and tinnitus as a result of active duty, the Board finds that a remand of these issues is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra. 

The Veteran has testified that he injured his back twice during active duty, once while falling on a tow-barge and once while falling off a flatbed truck.  The Veteran contends that he was treated for his back in June 1945, and that his back disability began at that time.  The Veteran is competent to so testify, and the Board finds him credible.  The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to the back.  The report of his June 1946 separation medical examination reflects that his spine was normal.  Current VA treatment reports provide a diagnosis of degenerative disc disease of the lumbar spine.  

Since the foregoing evidence raises the possibility that the Veteran has degenerative disc disease of the lumbar spine as a result of active duty, the Board finds that a remand of this issue is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra. 

The Veteran contends that he has glaucoma and/or macular degeneration as a result of active duty.  A May 2015 private medical opinion relates that the Veteran has glaucoma that may have been caused by "precussion (sic) injury" with close ammunition explosion proximity.  The Veteran also had age-related macular degeneration, that may have been exacerbated from severe light exposure from working with extreme lighting conditions or reflectivity off of water.  

Since the foregoing evidence raises the possibility that the Veteran has any eye disability, to include glaucoma or macular degeneration, as a result of active duty, the Board finds that a remand of this issue is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra.

With respect to the Veteran's pension claim, the Board notes that he has not submitted a VA Form 21-8416 or VA Form 21-0516.  The Board acknowledges the Veteran's contentions that he has many expenses and co-payments for VA medical care, and that the VA forms allowing medical offsets are complicated.  Nevertheless, the Board notes that these VA Forms are important and necessary to give the Veteran every opportunity with respect to his claim.  On remand, the Veteran should be requested to complete and submit the claims as much as possible, with the assistance of his service organization if necessary.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hearing loss and tinnitus that may be present.  The claims file and copies of relevant records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the audiogram, clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current hearing loss disability and tinnitus is related to the Veteran's active duty.

The Board advises the examiner that the absence of in-service evidence of a hearing loss during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner is requested to provide a rationale for any opinion expressed.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any current back disability that may be present, to include degenerative disc disease of the lumbar spine.  The claims file and copies of relevant records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current back disability that may be present, to include degenerative disc disease of the lumbar spine, is related to the Veteran's active duty.

The examiner is requested to provide a rationale for any opinion expressed.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any current eye disability that may be present, to include glaucoma and macular degeneration.  The claims file and copies of relevant records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current eye disability that may be present, to include glaucoma and macular degeneration, is related to the Veteran's active duty.

The examiner is requested to provide a rationale for any opinion expressed.

4.  Request that the Veteran complete and submit VA Forms 21-8416 or 21-0516, with the assistance of his service organization if necessary.  

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


